DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of applicant’s remarks and claim amendments filed on 12/27/2021 are acknowledged.  
In light of applicants’ amendments to the claims, the previous 112(b) rejection is withdrawn.  
In light of shown comparative in the filed declaration under 37 CFR § 1.132, the previous 103 rejections are withdrawn. 
However, the previous nonstatutory double patenting rejection is maintained in absence of filed terminal disclaimer. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 6-7, 19 and 21-25 are rejected on the ground of nonstatutory double patenting rejection as being unpatentable over claims of US copending application number 16/988,229. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
Instant claims are drawn to:


    PNG
    media_image1.png
    174
    347
    media_image1.png
    Greyscale
 , wherein R1-R3 are H, R4 is H or methyl, R5 is H, R6 is phenyl, R7 is isopropyl, R8 and R9 are H, R9 and R10 is 
    PNG
    media_image2.png
    76
    301
    media_image2.png
    Greyscale
, wherein R11 is –OR12 and R12 is H or C1-C24 alky etc. 
The claims of copending application are drawn to A1-A2-A3-A4-B, wherein A1 and A2 is D-phenylalanine or alpha-methyl-D-phenylalanine, A3 is D-leucine, A4 is lysine and B is  
    PNG
    media_image3.png
    87
    347
    media_image3.png
    Greyscale
, wherein R4 is methyl or ethyl or recited chemical groups.
The above claimed or represented groups are common in both cases or overlap with each other. 
The difference, however, does not constitute a patentable distinct, because of overlap of the scope of subject matter, in the claims of copending US patent applications and instant claims, and a skilled person in the art would be motivated to extrapolate to other possible species as defined in the claims and at arrive at instant claimed compounds with a reasonable expectation of success. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658